Exhibit 10.4

June 30, 2008

Manitex LiftKing, ULC

3000 South Austin Avenue

Georgetown, Texas 78626

Ladies and Gentlemen:

 

1. As used in this letter, the following terms shall have the respective
meanings set forth below:

“American Note” shall mean the U.S. $4,500,000 Master Revolving Note dated as of
the date hereof, from the Borrower as maker to the Bank as payee, as amended
from time to time.

“Bank” shall mean Comerica Bank, a Texas banking association.

“Borrower” shall mean Manitex LiftKing, ULC, an Alberta corporation.

“Borrowing Base” shall mean, as of any date, the “Advance Formula”, as such term
is defined in the Advance Formula Agreement dated as of December         , 2007,
between the Borrower and the Bank, as amended from time to time on such date.

“Canadian Dollar Equivalent Amount” shall mean (a) with respect to any amount
outstanding under the Canadian Note, such amount, and (b) with respect to any
amount outstanding under the American Note, the Canadian Dollar Exchange Amount.

“Canadian Dollar Exchange Amount” shall mean, as of any date, with respect to
any advance under the American Note, the amount of Canadian Dollars which is
equivalent to the then outstanding principal amount of such advance at the most
favorable spot exchange rate determined by the Bank to be available to it for
the sale of U.S. Dollars for Canadian Dollars at the relevant time.

“Canadian Dollars” or “CDN $” shall mean lawful currency of Canada.

“Canadian Note” shall mean the CDN $4,500,000 Master Revolving Note dated
December 29, 2006, from the Borrower as maker to the Bank as payee, as amended
from time to time.

“Indebtedness” shall mean, as of any date, the outstanding principal balance of
the Notes on such date.



--------------------------------------------------------------------------------

“Maximum Loan Amount” shall mean CDN $4,500,000.

“Notes” shall mean the American Note and the Canadian Note.

“U.S. Dollars” or “U.S. $” shall mean lawful money of the United States of
America.

 

2. The Borrower and the Bank acknowledge and agree that the American Note is
intended to offer the Borrower the opportunity to borrow in U.S. Dollars, but
only in an amount such that the Canadian Dollar Equivalent Amount of the sum of
all advances outstanding under the Notes shall not exceed the lesser of the
Borrowing Base and the Maximum Loan Amount.

 

3. If at any time and for any reason the Canadian Dollar Equivalent Amount of
all advances outstanding under the Notes shall exceed the lesser of the Maximum
Loan Amount and the Borrowing Base, the Borrower shall immediately repay an
amount of the Indebtedness equal to such excess.

 

4. Any breach of this letter agreement by the Borrower will be an Event of
Default under the Notes.

If this letter clearly sets forth our understanding regarding these matters,
please sign where indicated below and return to me.

 

Very truly yours, COMERICA BANK   James Q. Goudie

Acknowledged and agreed to

as of the date set forth above:

 

MANITEX LIFTKING, ULC By:   /s/ David H. Gransee Its:   Vice President and Chief
Financial Officer